DETAILED ACTION
Claims 15-18, 22-24, 27-29, 32 and 39-40 are under current consideration. 
Applicant elected Group B and species SEQ ID NO: 38.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4 and 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/7/2022.
Applicant’s election without traverse of Group B in the reply filed on 3/7/2022 is acknowledged.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Specification
The disclosure is objected to because of the following informalities: see at least Figures 11A, 11B and 12 and attached form 2301, Notice to Comply.  The figures comprise sequences without the appropriate sequence identifiers.
To rectify this issue, Applicant may either amend the figures or the figure legends of the instant specification. 
Appropriate correction is required.
Claim Objections
Claim 18 is objected to because of the following informalities:  see line 2 for the “3 to 9 amino acid” instead of ---3 to 9 amino acids---.  Appropriate correction is required.
Claim Rejections - 35 USC § 112, para. 2
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18, 22-24, 27-29, 32 and 39-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See independent claim 15 which is directed to (in part): a nanoparticle formed by crosslinking a fusion protein, wherein the fusion protein comprises a series of 2 to 8 influenza virus matrix protein 2 extracellular domains (M2e) linked to a multimerization domain.
The structural limitations of the claimed fusion protein is open to multiple interpretations, including the structures a) M2e-M2e-M2e-M2e-GCN4 and b) M2e-2-8-GCN4 or a series of (M2e-GCN4)2-8.
Appropriate correction is required. Note that the dependent claims fall herein.
For reasons of this action, the claims will be interpreted as a) (M2e)2-8-GCN4.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-17 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (Nanomedicine: Nanotechnology, Biology, and Medicine, 2014-cited by the IDS).
The claims are directed to (in part): a nanoparticle formed by crosslinking a fusion protein with a crosslinking agent and/or desolvating the fusion protein with a desolvating agent, wherein the fusion protein comprises a series of 2 to 8 influenza virus matrix protein 2 extracellular (M2e) domains linked to a multimerization domain, including a GCN4 protein; see at least claim 15.

Thus, the claims are not free of the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 18, 22, 28-29, 32, 39 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (2014-cited by the IDS) as applied to claims 15-17 and 27 above, and further in view of Kang (US 2015/0273048-cited by the IDS), Wang et al. (Nanomedicine, 2017-cited by IDS), Steel et al. (mBio, 2010-cited by the IDS) and Chen et al. (Adv. Drug Deliv. Rev., 2013-cited by the IDS).
Wang teaches a nanoparticle formed by crosslinking a fusion protein with a crosslinking agent and/or desolvating the fusion protein with a desolvating agent, wherein the fusion protein comprises a series of 2 to 8 influenza virus matrix protein 2 extracellular (M2e) domains linked to a multimerization domain, including a GCN4 protein; see at least claim 15.
Wang does not explicitly teach that the M2e domains are linked to each other by a flexible linker comprising 3 to 9 amino acids selected from glycine, alanine and serine (claim 18); wherein the fusion protein comprises a series of 2 to 8 M2e domains linked to the N-terminus of the multimerization domain and series of 2 to 8 M2e domains linked to the C-terminus of the multimerization domain (claim 22); the nanoparticle of claim 15, comprising two or more heterologous M2e domains (claim 28); wherein the fusion protein comprising one or more M2e domains from a human influenza, one or more M2e domains from a swine influenza, and one or more M2e domains from an avian influenza (claim 29); wherein the fusion protein further comprises a signal peptide at the N-terminus (claim 32); and, wherein the nanoparticle is coated with an influenza 
Kang teaches a universal influenza vaccine based on the heterologous multiple M2e proteins; see whole document, including title. See para. 10 for describing a fusion protein comprising three or more M2e domains wherein the fusion protein comprises one or more domains from a human influenza, one or more domains from a swine influenza and one or more domains from an avian influenza; see instant claims 28 and 29. Para. 12 teaches that the fusion protein comprises a signal peptide at the N-terminus to facilitate secretion; see instant claim 32.
Wang (2017) describes a two-layer protein nanoparticle comprising a recombinant trimeric hemagglutinin nanocluster and an additional coating of the protein molecules onto the nanoparticle; see whole document, including abstract and introduction and instant claim 39. The author teaches that the additional HA protein layer on the particle surface was achieved by a chemical crosslinking process; see p. 254, col. 1 and p. 256, col. 1. See p. 256 for Figure 1 showing the 3HA construct comprising a G6S9 linker between the ectodomain and the GCN4 domain. Also see Figure 2 on p. 257 for coated a 3HA-nanocluster. See p. 256, col. 2 for teaching that the coating of the 3HA protein to the surface induced high HA activity which was 64-fold higher than the 3HA desolvation nanoclusters without the coated layer. 
Steel describes an influenza immunogen comprising the conserved influenza HA stalk domain and lacking the globular head; see abstract. The author teaches that vaccination of subjects with the headless construct elicited immune sera with broader reactivity than that obtained from immunization with a full-length HA; see abstract. See 
Chen provides a review on fusion protein linkers; see whole document. Chen describes the use of flexible linkers for joining domains which require a degree of movement or interaction; see p. 4. The author teaches that GGGGSn is one of the most widely used flexible linkers and that the length of the linker can be optimized to achieve appropriate separation of the functional domains; see p. 4. See p. 5 for teaching that linkers can serve as a passive linker to maintain a distance between functional domains and the length thereof can be adjusted to allow for proper folding or to achieve optimal biological activity of the fusion proteins. 
It would have been obvious for one of ordinary skill in the art at the time of the invention to link the M2e domains to each other by using a flexible linker, including that comprising amino acids selected from glycine and serine and a length of 3 to 9 amino acids. One would have been motivated to do so for the advantage of allowing some movement of fusion protein or for the advantage of serving as a passive linker to maintain a distance between the functional domains. Also, one would have been motivated to optimize the length of linker to allow for proper folding or achieving optimal biological activity of the fusion protein.
It would have been obvious for one of ordinary skill in the art at the time of the invention to prepare a fusion protein comprising 2 to 8 M2e domains linked to the C-terminus of the multimerization domain and combine the fusion protein with that described by Wang (2014). One would have been motivated to do so for the advantage of determining if the two constructs of differential protein arrangements in a nanoparticle e.g. greater immunogenicity) compared to control (GCN4-M2e2-8 alone or M2e2-8-GCN4 alone). 
It would have been obvious for one of ordinary skill in the art at the time of the invention to incorporate heterologous M2e domains, including those derived from a human influenza, a swine influenza and an avian influenza. One would have been motivated to do so for the advantage of inducing differential immune responses to the heterologous M2e domains in a subject for broader protection against different influenza viruses. 
It would have been obvious for one of ordinary skill in the art at the time of the invention to incorporate a signal peptide at the N-terminus of the fusion protein. One would have been motivated to do so for the advantage of facilitating secretion.
It would have been obvious for one of ordinary skill in the art at the time of the invention to further coat the M2e nanoparticle described by Wang (2014) with a HA, including a coating of a headless HA on the nanoparticle. One would have been motivated to do so for the advantage of inducing an immunogenic response to HA or a headless HA wherein the latter provides protection against divergent influenza strains as taught by Steel.
There would have been a reasonable expectation of success given the underlying materials and methods are widely known, successfully demonstrated and commonly used; for example, preparing linkers of differential lengths for optimization thereof, preparing nanoparticles via the use of desolvation and/or crosslinkers, preparing fusion proteins comprising M2e and GCN4, the headless HA has been both structurally and functionally characterized by the prior art, etc.
prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Allowable Subject Matter
Claims 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The sequence set forth by instant SEQ ID NO: 38 is found free of the art. 
Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MICHELLE S HORNING/           Primary Examiner, Art Unit 1648